Citation Nr: 0611195	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-37 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial disability rating for 
subacute eczema, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1997 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Seattle, Washington Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's claim for service connection for subacute eczema 
with an initial disability rating of 0 percent. 

The veteran subsequently moved to the jurisdiction of the 
Boston, Massachusetts, RO.  A subsequent Decision Review 
Officer (DRO) decision granted the veteran an initial 
disability rating of 10 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded for lack of compliance by the RO 
with its duty-to-notify requirements, and because the 
veteran's claim has not been considered under all potentially 
relevant rating criteria.

In order to comply with the duty-to-notify requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the DRO must 
notify the veteran of the relevant rating schedule for the 
disability at issue.  Dingess/Hartman v Nicholson, Nos. 01-
1917, 02-1506 (March 3, 2006).  

Here, the veteran filed his initial claim for service 
connection for subacute eczema in April 2002.   The rating 
schedule for eczema, Diagnostic Code (DC) 7806, changed 
during the pendency of the appeal, effective in August 2002.  
Although the DRO in its August 2004 Statement of the Case 
(SOC) informed the veteran of the rating schedule for eczema 
effective August 30, 2002, it failed to consider and inform 
the veteran of the rating schedule in existence prior to that 
date and failed to evaluate the veteran's claim under the 
former rating schedule.  

Accordingly, the case is REMANDED for the following action:

1.  Review the case file and ensure that 
all duty-to-notify-and-assist obligations 
are satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  

2.  Contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for subacute eczema.  
Request the veteran to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence, and request all identified 
private treatment records from the 
healthcare providers.  Regardless of the 
veteran's response, obtain all 
outstanding VA treatment reports.  
Associate all information not duplicative 
of evidence already received with the 
case file.

3.  If unable to obtain any of the 
relevant records sought, notify the 
veteran and identify the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

4.  Take any additional development 
action deemed proper with respect to the 
claim, including conducting VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the duty-to-notify-and-
assist provisions, including if 
applicable, the ruling of Dingess/Hartman 
v Nicholson, Nos. 01-1917, 02-1506, 
(March 3, 2006).    Following such 
development, review and readjudicate the 
claim under both the pre- and post-
revision rating criteria, the latter 
effective August 30, 2002.  See 38 C.F.R. 
§ 4.2 (if the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claim, issue a 
Supplemental Statement of the Case to the 
veteran and allow an appropriate time for 
response.  Thereafter, the case should be 
returned to the Board, if in order.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

